Motion by respondent to suspend the operation of the order of this court entered January 23, 1961, inter alia, adjudging him in contempt of court and directing that he be imprisoned for 30 days, with leave to purge himself of said contempt at any time during said 30-day period by complying fully with certain subpoenas, granted to the extent of directing that respondent be released from custody from March 10, 1961 until March 17, 1961, on condition (1) that. respondent, while at liberty under the order to be entered hereon, remain within the confines of the City of Mew York; (2) that respondent personally serve upon the Brooklyn Bar Association his answers on or before March 13, 1961 to the complaints previously served upon him, copies, of which were furnished to his attorney; (3) that respondent appear before the Committee on Grievances of the Brooklyn Bar Association at its meeting to be held at 4:30 f.m. on Wednesday, March 15, 1961, at 123 Remsen St., Brooklyn, M. Y., and testify, and also appear and testify at any adjournment or continuation of said meeting; (4) that respondent comply with the subpoenas previously issued and served upon him; (5) that during the period between his release from custody and March 15, 1961, respondent prepare himself for his appearance before said committee, and (6) that he comply with any direction of this court or of the Committee on Grievances. Upon compliance with the provisions of the order to be entered hereon, respondent, if so advised, may make further application to this court with reference to the order entered January 23, 1961. The Sheriff of the City of Mew York is directed and empowered to release respondent from custody upon receipt of a certified copy of the order to be entered hereon, and to permit him to remain at liberty within the confines of the City of Mew York, until March 17, 1961, subject to the further order of this court. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.